Sognier, Chief Judge,
concurring specially.
Although I agree with the result reached by the majority, I cannot agree completely with the analysis therein, and write specially to set forth my reasons.
Appellant’s claim against appellee is premised on appellee’s alleged negligence in failing to protect appellant, an invitee, from a criminal assault occurring on appellee’s premises. Thus, appellee may be liable to appellant either if it had reasonable cause to believe such a criminal act would occur, or if it undertook to provide security but failed to discharge that duty with reasonable care. See Grandma’s Biscuits v. Baisden, 192 Ga. App. 816 (386 SE2d 415) (1989); Adler’s Package Shop v. Parker, 190 Ga. App. 68, 69-72 (1) (378 SE2d 323) (1989). To meet its burden as the defendant-movant on summary judgment, appellee was required to pierce an essential element of appellant’s claim for negligence. Since there is no evidence that appel*90lant relied on protection from the security guards present in the hotel or that any guard increased the risk of harm to her, appellee has rebutted any claim of negligent provision of security. See Grandma’s Biscuits, supra at 818 (2); Adler’s, supra at 70-72 (1) (b).
The remaining basis for appellee’s liability, if any, arises from its responsibility as a proprietor to protect its patrons from reasonably foreseeable dangers. I agree that the statement of law quoted by the majority from Adler’s, supra at 69 (1) (a) concerning a proprietor’s liability for acts mala in se sets forth the law pertinent to this case, but I cannot agree with the majority’s application of the cited principles to the facts herein. “While the relevancy of other occurrences is ordinarily within the sound discretion of the court, it is necessary that the conditions of the things compared be substantially similar. Without a showing of substantial similarity, the evidence is irrelevant as a matter of law and there is nothing upon which the court’s discretion can operate. To establish the existence of a dangerous condition at one place, it is generally not permissible to show conditions at other places [on the premises].” (Citations and punctuation omitted.) Cooper v. Baldwin County School Dist., 193 Ga. App. 13, 14 (386 SE2d 896) (1989). Accordingly, to pierce the remaining allegation of failure to protect against a dangerous condition known to exist, appellee was required to establish that no substantially similar incidents had occurred in the several years prior to the occurrence at issue. A general awareness of prior violent acts occurring elsewhere on the property under circumstances different from those at issue — e.g., evidence of prior assaults on patrons in their rooms or in the elevators — would not be sufficient to put appellee on notice of the danger to patrons from objects thrown from balconies. See Grandma’s Biscuits, supra at 817 (1); Nalle v. Quality Inn, 183 Ga. App. 119 (358 SE2d 281) (1987).
In support of its motion, appellee submitted the April 1989 deposition of its current director of security, Salvatore Caccavale, who testified that the hotel had experienced no other incidents of objects being dropped from balconies onto hotel patrons during his tenure. Caccavale, however, was not employed as security director until several months after appellant was injured. Appellee also proffered the 1984 affidavit testimony of Warren Beckham, the previous security director, but his affidavit detailed only the violent injuries to patrons that had occurred prior to January 1, 1983, which was three years before the incident at issue. Although Caccavale did testify that Beckham had told him there were no similar incidents or injuries prior to Caccavale’s tenure, that hearsay testimony is insufficient to demonstrate the absence of a genuine issue of material fact. See Parlato v. MARTA, 165 Ga. App. 758, 759 (1) (302 SE2d 613) (1983). Accordingly, in the absence of testimony based on personal knowledge *91or properly authenticated hotel records indicating there had been no substantially similar incidents so as to place appellee on notice of the risk, I conclude the trial court erred by granting summary judgment to appellee. See id.
Decided May 30, 1991
Rehearing denied June 20, 1991
McNally, Fox, Mahler & Cameron, Patrick J. Fox, Philip P. Grant, for appellant.
Duncan & Mangiafico, Edgar S. Mangiafico, Jr., J. Wayne Pierce, for appellees.
David O’Hare, pro se.
I am authorized to state that Judge Andrews joins in this special concurrence.